Citation Nr: 0606542	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  99-16 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	DAV



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's case was previously before the Board in 
September 2004.  At that time the case was remanded to obtain 
additional VA treatment records and to have a supplemental 
statement of the case (SSOC) issued to address additional 
evidence that was added to the record since the last SSOC in 
October 2002.

The RO complied with the actions directed by the remand.  
This included obtaining and associating with the claims file 
additional VA treatment records for the period from December 
1998 to December 2004.  The records show periodic treatment 
for the veteran's PTSD.

The RO also issued a SSOC in September 2005 that addressed 
the additional evidence of record since the SSOC of October 
2002.

The veteran's last compensation and pension (C&P) examination 
was July 2003.  The veteran and his spouse submitted 
statements in October 2004 attesting to his increase in 
symptoms.  The veteran's representative contends that the 
veteran should be afforded a new VA examination since the 
last examination was in 2003.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95.  The 
United States Court of Appeals for Veterans Claims (Court), 
has held that where the evidence does not adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

In this case the VA outpatient treatment records are not 
sufficient to evaluate the veteran's allegations of an 
increase in symptomatology.  The records show only limited 
outpatient treatment for PTSD and do not extend beyond 
December 2004.  A new examination is required in order to 
assess the veteran's current level of impairment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his PTSD since 2004.  
After securing the necessary releases, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims file.  

2.  The veteran should be afforded a 
psychiatric examination in order to 
determine the current manifestations of 
his service-connected PTSD.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to the 
veteran's service-connected disability.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability found to be present.  
The examiner must also comment on the 
extent to which the veteran's disability 
affects occupational and social 
functioning and the veteran's ability to 
obtain and maintain substantially gainful 
employment.  The claims file with a copy 
of this remand must be made available to 
the physician for review in conjunction 
with the examination.  The report of 
examination must include the complete 
rationale for all opinions expressed.

3.  The RO should review the claims file 
to ensure that all of the requested 
development has been completed.  In 
particular, the RO should review the 
requested examination report and medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand, and if not, 
the RO should take corrective action.

4.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.  


Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

